Citation Nr: 0522262	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  99-08 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for avascular necrosis 
of the hips, including as secondary to service-connected 
lumbar spine injury.

2.  Entitlement to a rating in excess of 20 percent for a 
lumbar spine injury.

3.  Entitlement to a rating in excess of 10 percent for 
hypertension.

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from December 1975 to June 
1997.  The appellant is the veteran's sister and his court-
appointed guardian.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 RO rating decision which, in 
pertinent part, granted entitlement to service connection for 
hearing loss, hypertension, and for a lumbosacral spine 
injury with ischial radiculopathy, but assigned 
noncompensable ratings for these disabilities, effective July 
20, 1998.  This matter further comes before the Board from a 
March 1999 RO rating decision which, in pertinent part, 
granted a 10 percent rating for hypertension and a 20 percent 
rating for the lumbar spine injury, both effective July 20, 
1998.  This matter also comes before the Board from an 
October 1999 RO rating decision which denied entitlement to 
service connection for avascular necrosis of the hips as 
secondary to the service-connected lumbosacral spine injury 
with ischial radiculopathy.

In April 2001 the veteran testified at a hearing held at the 
RO before a Veterans Law Judge who is no longer employed by 
the Board.

In June 2001 the Board remanded this matter for further 
development.

While the veteran's claims have been pending, the Probate 
Court of Lee County, Alabama determined that the veteran was 
an incapacitated person and appointed the appellant as legal 
guardian over the veteran in February 2002.

In February 2003 the VA issued a rating decision that 
determined the veteran was not competent to handle 
disbursement of funds.

In July 2003 the Board again remanded this matter for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In April 2001 the veteran testified at a hearing held at the 
RO before a Veterans Law Judge who is no longer employed by 
the Board.  In June 2005 the Board sent a letter to the 
veteran and the appellant, advising that the law required 
that the Veterans Law Judge who conducts a hearing on an 
appeal must participate in any decision made on that appeal.  
The Board advised that although there was a complete 
transcript of the hearing and a decision could be made based 
on the appellate record, the veteran had a right to have 
another Board hearing.  In June 2005 the appellant responded, 
on behalf of the veteran, that he would like another hearing 
at the RO before a Veterans Law Judge.  

This matter is therefore REMANDED for the following:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


